Citation Nr: 1731238	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to May 13, 2015, for post-operative left knee ligament repair.

2.  Entitlement to an initial rating greater than 30 percent effective July 1, 2016, for residuals of left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1979 to May 2005, including in the southwest Asia theater of operations in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for post-operative left knee ligament repair (which was characterized as ligament repair, left knee), assigning a 10 percent rating effective June 1, 2005.  The Veteran disagreed with this decision in August 2006.  He perfected a timely appeal in April 2009.

The Board notes that the Agency of Original Jurisdiction (AOJ) adjudicated this Veteran's claim as part of the Benefits Delivery at Discharge (BDD) program (now known as the Pre-Discharge Program or Joint VA/Department of Defense Disability Evaluation System (DES)).

In August 2012, the Board remanded the Veteran's higher initial rating claim for post-operative left knee ligament repair to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the current nature and severity of his service-connected post-operative left knee ligament repair.  The identified records subsequently were associated with the claims file and the requested examination occurred in September 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2015 rating decision, the AOJ expanded the Veteran's higher initial rating claim for post-operative left knee ligament repair to include additional left knee disability and granted, in pertinent part, service connection for residuals of left total knee arthroplasty (which was characterized as status-post left knee total knee arthroplasty (previously rated as ligament repair left knee)), assigning a 100 percent rating effective May 13, 2015, and a 30 percent rating effective July 1, 2016.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

In October 2016, the Board remanded both of the currently appealed claims to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain additional treatment records for the Veteran and schedule him for an examination which complied with Correia.  The identified records subsequently were associated with the claims file.  The requested examination occurred in February 2017 and complied with Correia by including joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing of both knees and range of motion measurements of the opposite undamaged joint (in this case, the right knee).  Id.; see also Correia v. McDonald, 28 Vet. App. 158 (2016).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, prior to May 13, 2015, the Veteran's service-connected post-operative left knee ligament repair is manifested by, at worst, flexion to 110 degrees, extension to 10 degrees, no recurrent subluxation or lateral instability, and no arthritis on x-rays.

2.  The record evidence shows that, effective July 1, 2016, the Veteran's service-connected residuals of left total knee arthroplasty are manifested by, at worst, shin splints, inferior knee cap pain, swelling, stiffness, flexion to 130 degrees, no recurrent subluxation or lateral instability, and no evidence of pain on weight-bearing and non-weight bearing in the left knee and the opposite undamaged joint (the right knee).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent prior to May 13, 2015, for post-operative left knee ligament repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  The criteria for an initial rating greater than 30 percent effective July 1, 2016, for residuals of left total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, DC 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


Laws and Regulations

The Veteran's service-connected post-operative left knee ligament repair currently is evaluated as 10 percent disabling prior to May 13, 2015, by analogy to 38 C.F.R. § 4.71a, DC 5257 (other knee impairment).  See 38 C.F.R. § 4.71a, DC 5257 (2016).  A 10 percent rating is assigned under DC 5257 for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.

The Veteran's service-connected residuals of left total knee arthroplasty currently is evaluated as 100 percent disabling effective May 13, 2015, and as 30 percent disabling effective July 1, 2016, under 38 C.F.R. § 4.71a, DC 5055 (knee replacement (prosthesis)).  See 38 C.F.R. § 4.71a, DC 5055 (2016).  A 100 percent rating is assigned under DC 5055 for 1 year following implantation of prosthesis; in this case, the Veteran is in receipt of a 100 percent rating for 1 year following his left total knee arthroplasty on May 13, 2015.  Thereafter, a 30 percent rating is the minimum rating available.  A 60 percent rating is assigned for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2016).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2016).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against assigning an initial rating greater than 10 percent prior to May 13, 2015, for post-operative left knee ligament repair.  The Veteran contends that his service-connected post-operative left knee ligament repair is more disabling than initially evaluated prior to May 13, 2015 (when a 100 percent rating was assigned for 1 year following the Veteran's left total knee arthroplasty which occurred on that date).  The record evidence does not support his assertions, however.  It shows instead that, prior to May 13, 2015, the Veteran's service-connected post-operative left knee ligament repair is manifested by, at worst, flexion to 110 degrees, extension to 10 degrees, no recurrent subluxation or lateral instability, and no arthritis on x-rays (as seen on VA examination in September 2012).  For example, the Veteran's available service treatment records document multiple in-service left knee surgical repairs, to include several surgical repairs of the anterior cruciate ligament (ACL).  These records also show several in-service left knee injuries.  His left knee was normal clinically on periodic physical examination in January 1991 and he reported no relevant in-service medical history of knee problems.  A magnetic resonance imaging (MRI) scan of the left knee taken in October 2003 showed chondromalacia.  He had left knee arthroscopic surgery in June 2004 and again was diagnosed as having chondromalacia.    He reported his in-service left knee surgery at his separation physical examination in February 2005 prior to his separation from active service in May 2005.

The post-service evidence also does not support assigning an initial rating greater than 10 percent prior to May 13, 2015, for post-operative left knee ligament repair.  For example, on VA general medical examination in May 2005, the Veteran's complaints included constant left knee pain.  A history of status-post left knee surgery with degenerative joint disease was noted.  His 2 prior ACL surgeries also were noted.  The Veteran reported losing 2 weeks of work in the past 12 months due to knee surgery.  Physical examination showed a normal posture and gait, heel and toe walk without difficulty, 5/5 strength in all extremities, and "no gross evidence of tenderness or laxity in any of the major joints."  The Veteran complained of "pain to valgus and varus stressing and pain to palpation of the left knee."  The diagnoses included status-post left knee surgery with degenerative joint disease.

Private x-rays and MRI scan of the Veteran's left knee taken in April 2006 showed an intact ACL repair and significant medial compartment osteoarthritis.

On private outpatient treatment with F.J.S., M.D., in May 2006, the Veteran's complaints included "arthritic-type symptoms in his knee with discomfort on the inner side.  The more stress that he applies to the knee, the more symptoms he experiences."  Physical examination of the left knee showed a long anterior incision, considerable medial osteophyte formation and degenerative laxity of the medial collateral ligament, an "otherwise normal" range of motion, "a moderate amount of grind and crepitation, particularly in the patellofemoral joint," some swelling near the tibial tunnel which was not significant, and no significant tenderness.  X-rays showed an ACL reconstruction in satisfactory alignment and moderate degenerative arthritis in the medial and lateral compartments.  The impressions included status-post ACL reconstruction with revision in the left knee and moderate to severe degenerative arthritis of the left knee.

A private MRI scan of the Veteran's left knee taken in October 2009 showed a suspected ACL graft rupture, a loose body suspected in the posterior joint space, osteoarthritis "more so towards the medial compartment," and "[t]runcated appearance of the medial meniscus."

In January 2010, the Veteran had surgery at a private hospital to repair his torn ACLJ repair.  The pre-operative and post-operative diagnoses were left knee osteoarthritis and ACL graft rupture.  

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in September 2012, the Veteran denied any new knee injuries and ambulated without assistance.  He denied experiencing flare-ups which impacted left knee function.  Range of motion testing showed flexion to 110 degrees with objective evidence of painful motion beginning at 110 degrees, extension to 10 degrees with objective evidence of painful motion beginning at 10 degrees, and no additional limitation of motion on repetitive testing.  Physical examination of the left knee showed less movement than normal, weakened movement, pain on movement, swelling, no pain on palpation of the joint line or soft tissues, 5/5 muscle strength, no joint instability, no recurrent subluxation or lateral instability, and reported frequent episodes of joint pain and effusion.  X-rays showed no evidence of patellar subluxation.  The diagnoses included service-connected left knee post-operative disability.

The Veteran contends that his service-connected post-operative left knee ligament repair is more disabling than currently (and initially) evaluated prior to May 13, 2015.  The record evidence dated prior to May 13, 2015, does not indicate that the Veteran experienced at least moderate recurrent subluxation or lateral instability of the left knee (i.e., a 20 percent rating under DC 5257) due to his service-connected post-operative left knee ligament repair such that an initial rating greater than 10 percent is warranted for this disability during this time period.  See 38 C.F.R. § 4.71a, DC 5257 (2016).  It shows instead that, prior to May 13, 2015, the service-connected post-operative left knee ligament repair is manifested by, at worst, flexion to 110 degrees, extension to 10 degrees, no recurrent subluxation or lateral instability, and no arthritis on x-rays (as seen on VA examination in September 2012).  The Board notes initially that the Veteran's service treatment records documented repeated in-service left knee surgical repairs.  Although the Veteran complained of left knee pain on VA examination in September 2005, several months after his separation from service in May 2005, physical examination showed "no gross evidence of tenderness or laxity in any of the major joints."  Dr. F.J.S. documented the existence of moderate arthritis in the left knee in May 2006.  The Veteran had additional surgery to repair his ruptured ACL graft in January 2010.  He ambulated without assistance and denied any flare-ups of left knee pain at his VA examination in September 2012.  The VA examiner found less movement than normal, weakened movement, pain on movement, swelling, no pain on palpation of the joint line or soft tissues, 5/5 muscle strength, no joint instability, and no recurrent subluxation or lateral instability.  Although the Veteran reported frequent episodes of left knee joint pain and effusion at this examination, x-rays showed no evidence of patellar subluxation in the left knee.  The Board finds it highly significant that, despite being examined on several occasions during this time period, there was no evidence of at least slight recurrent patellar subluxation or lateral instability (i.e., a 10 percent rating under DC 5257) in the Veteran's service-connected left knee.  Id.  The Board also notes that the left knee range of motion findings obtained during this time period are not compensably disabling under the relevant rating criteria (DCs 5260 and 5261) for limitation of motion.  See also 38 C.F.R. §§ 4.71a, DCs 5260 and 5261 (2016).  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 10 percent prior to May 13, 2015, for his service-connected post-operative left knee ligament repair.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent prior to May 13, 2015, for post-operative left knee ligament repair have not been met.

The Board next finds that the preponderance of the evidence is against assigning an initial rating greater than 30 percent effective July 1, 2016, for residuals of left total knee arthroplasty.  The Board notes initially that the Veteran is in receipt of a 100 percent rating for 1 year following his left total knee arthroplasty on May 13, 2015, and an initial 30 percent rating was assigned effective July 1, 2016, for the post-surgical residuals under DC 5055.  See 38 C.F.R. § 4.71a, DC 5055 (2016).  Despite the Veteran's assertions to the contrary, the record evidence shows that, effective July 1, 2016, his service-connected residuals of left total knee arthroplasty are manifested by, at worst, shin splints, inferior knee cap pain, swelling, stiffness, flexion to 130 degrees, no recurrent subluxation or lateral instability, and no evidence of pain on weight-bearing and non-weight bearing in the left knee and the opposite undamaged joint (as seen on VA examination in February 2017).  The Board notes initially that the Veteran's VA knee and lower leg conditions DBQ in February 2017 complies with the Court's decision in Correia because it includes joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint (in this case, the right knee).  See Correia, 28 Vet. App. at 158.  

At the February 2017 VA examination, the Veteran's complaints included inferior left knee cap pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of multiple left knee ACL repairs and a total knee arthroplasty was noted.  The Veteran experienced flare-ups of left knee pain which he described as pain, stiffness, and swelling.  He also had difficulty walking, standing, running, and climbing stairs.  Range of motion testing of the left knee showed flexion to 130 degrees and extension to 130 degrees (140-0 degrees) without pain, localized tenderness to palpation of the joint or associated soft tissues, objective evidence of crepitus, or additional limitation of motion on repetitive testing.  Range of motion testing of the right knee showed flexion to 115 degrees and extension to 115 degrees (140-0 degrees).  Physical examination showed 4/5 muscle strength, muscle atrophy due to the service-connected left knee disability (left calf 40 centimeters), no ankylosis, no recurrent subluxation or effusion, no joint instability, and reported shin splints without current symptoms "because he doesn't run anymore."  The Veteran regularly wore a left knee brace with activity.  X-rays of the left knee showed a total knee replacement without hardware complications.  X-rays of the left tibia and fibula showed occasional short segments of transverse densities in the distal tibia consistent with shin splints.  The VA examiner stated that there was no evidence of pain on passive range of motion testing of either knee and no evidence of pain on non-weight bearing testing of either knee.  The diagnoses included total left knee replacement.

The record evidence (VA examination in February 2017) does not show that, effective July 1, 2016, the Veteran's service-connected residuals of left total knee arthroplasty results in chronic residuals consisting of severe painful motion or weakness in the affected extremity (in this case, the left lower extremity) (i.e., a 60 percent rating under DC 5055) such that an initial rating greater than 30 percent is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5055 (2016).  The Board acknowledges that the Veteran reported experiencing flare-ups of left knee pain and difficulty walking, standing, running, and climbing stairs at the February 2017 VA examination.  Physical examination showed, however, that he had an almost full range of motion in the left knee and non-compensable limitation of motion in the right knee (the opposite undamaged joint).  The VA examiner also noted that neither of the Veteran's knees had pain on passive range of motion testing or on non-weight bearing testing.  The Board also acknowledges that the Veteran complained of left kneecap pain at this examination.  Although it is the minimum rating available under DC 5055 following a total knee replacement, the 30 percent rating currently and initially assigned effective July 1, 2016, for the Veteran's service-connected residuals of left total knee arthroplasty more than 1 year after this surgery adequately compensates him for his left knee complaints.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 30 percent effective July 1, 2016, for his service-connected residuals of left total knee arthroplasty.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent effective July 1, 2016, for residuals of left total knee arthroplasty have not been met.


ORDER

Entitlement to an initial rating greater than 10 percent prior to May 13, 2015, for post-operative left knee ligament repair is denied.

Entitlement to an initial rating greater than 30 percent effective July 1, 2016, for residuals of left total knee arthroplasty is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


